Citation Nr: 0841109	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  04-09 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for tuberculosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel





INTRODUCTION

The veteran had active service from June 1970 to December 
1975.  

This matter comes before the Board of Veterans' Appeals from 
rating decisions dated in April 2003 and January 2004 (mailed 
in February 2004) bythe above Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran was scheduled to testify before a Veterans Law 
Judge at a Travel Board hearing at the RO in February 2007; 
however, he withdrew his request for a hearing.  The Board, 
then, finds that all due process has been satisfied with 
respect to the veteran's right to a hearing.  

This claim was previously before the Board in May 2007, at 
which time the Board remanded the claim for additional 
evidentiary development.  All requested development has been 
conducted and the claim is properly before the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  In a March 1998 rating decision, the RO denied 
entitlement to service connection for tuberculosis.  The 
veteran submitted a timely notice of disagreement (NOD) as to 
that decision, but he did not perfect his appeal by 
submitting a timely substantive appeal, via VA Form 9 or a 
statement in lieu thereof.  Therefore, the March 1998 rating 
decision became final.  

2.  Since the March 1998 rating decision, evidence which is 
new, which relates to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim of service connection for 
tuberculosis has not been received.  

CONCLUSIONS OF LAW

1.  The March 1998 rating decision denying service connection 
for tuberculosis is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has not been received with 
respect to the claim of entitlement to service connection for 
tuberculosis, and the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002);  38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in January and September 2003 
which fully addressed all required notice elements and were 
sent prior to the initial RO decision in this matter.  The 
letters informed the veteran of his and VA's respective 
duties for obtaining evidence and also informed him of the 
general definition of "new and material evidence."  

In this context, the Board notes that, specific to requests 
to reopen, the claimant must be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this case, the RO sent 
the veteran a post-Kent letter in May 2007 which included the 
criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and specific 
information concerning why his claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed about what evidence is 
necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.  

Although VA's duty to notify was not completely satisfied 
until after the initial RO decision in this matter, the Board 
finds this error was not prejudicial to the veteran because 
the actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a July 2008 SSOC after the notice was 
provided.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of his claim.  It appears that all 
obtainable evidence identified by the veteran relative to 
this claim has been obtained and associated with the claims 
file, including service treatment records (STRs), VA 
outpatient treatment records dated from July 2000 to July 
2005, and private medical records dated from 1981 to 1998.  
The Board also notes that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board notes the veteran has 
not been afforded a VA examination in conjunction with this 
claim; however, we find an examination is not necessary 
because, as discussed below, the veteran has not submitted 
sufficient evidence to reopen his claim.  It is therefore the 
Board's conclusion that no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the veteran's claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

Entitlement to service connection for tuberculosis was denied 
in a rating decision dated March 1998.  At that time, the RO 
considered STRs which showed that the veteran had a positive 
tuberculosis "tine" skin test in January 1972 and received 
isoniazid (INH) therapy from January 1972 to May 1974.  The 
RO also considered a March 1998 VA examination which revealed 
a normal chest X-ray, and that the veteran had not had any 
recurrence of tuberculosis since service.  In denying the 
veteran's claim, the RO determined that, although the veteran 
had a positive tuberculosis skin test in service, the skin 
test is only a laboratory finding and there was no evidence 
showing he had an established diagnosis of tuberculosis 
during service, during his first three years post-service, or 
any time thereafter.  See 38 U.S.C.A. § 1112(a)(3); 38 C.F.R. 
§ 3.307(a)(3).

The record reflects the veteran was notified of this decision 
in April 1998, and submitted a timely NOD as to the March 
1998 decision.  The RO subsequently issued an SOC.  However, 
the veteran did not perfect his appeal by submitting a timely 
substantive appeal, via VA Form 9 or a statement submitted in 
lieu thereof.  Therefore, the March 1998 decision became 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The evidence received into the record since the March 1998 
rating decision includes VA outpatient treatment records, 
dated from July 2000 to December 2002, and an April 2003 VA 
examination, which show the veteran had normal chest X-rays 
in April 2003 and November 2004.  Also received were private 
medical records, dated from 1981 to 1998, which show 
treatment for various disabilities, not including 
tuberculosis.  The Board also notes that medical records from 
the Social Security Administration were obtained, which 
include physical examinations for disabilities other than 
tuberculosis and are otherwise duplicative of the VA 
outpatient treatment records associated with the evidentiary 
record.  

While the evidence listed above is new, in that it was not of 
record at the time of the last final rating decision, the 
Board finds the evidence is not material because it does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.  In this regard, the Board notes 
the evidence does not show the veteran had an actual 
diagnosis of tuberculosis during service, within his first 
three years after service, or at any time since he was 
separated from service.  In fact, the post-service medical 
evidence shows that he has consistently had normal chest X-
rays since his separation examination in August 1975, and 
there is no evidence showing any complaints or treatment for 
tuberculosis since separation from service.  

The Board does not doubt the veteran sincerely believes 
service connection is warranted for tuberculosis; however, 
there is no medical evidence of record which shows that the 
disease of  tuberculosis was manifested during service, or at 
any time thereafter.  Therefore, the Board finds that the 
evidence received in conjunction with the claim to reopen is 
not new and material, and does not serve to reopen the claim 
for service connection for tuberculosis.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the 
evidence is not new and material, we must conclude that no 
further adjudication of this claim is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence having not been submitted, the 
claim for service connection for tuberculosis is not 
reopened, and the appeal is accordingly denied.


_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


